Petition pursuant to CPLR article 78, in the nature of a writ of prohibition, seeking to enjoin respondent District Attorney of New York County from prosecuting petitioner under New York County indictment No. 8353/89, and to enjoin respondent Justice from, inter alia, enforcing an order issued March 9, 1990, denying petitioner’s motion to dismiss the indictment, is unanimously denied and the proceeding dismissed, without costs.
Petitioner has failed to establish that respondents are acting without the scope of their jurisdiction or authorized powers, and petitioner’s claims, including alleged violations of section 73 of the Civil Rights Law, can be reviewed and redressed through the ordinary channels of appeal. Accordingly, the extraordinary remedy of prohibition pursuant to CPLR article 78 does not lie. (Matter of Rush v Mordue, 68 NY2d 348, 352-354.) Concur—Sullivan, J. P., Ross, Kassal, Ellerin and Wallach, JJ.